Citation Nr: 0514837	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  00-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a pinched nerve in 
the upper back or a trapezius muscle strain (an upper back 
disability).  

2.  Entitlement to service connection for erectile 
dysfunction (claimed as impotence).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from February 1994 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

An October 2003 Board decision granted service connection for 
a hiatal hernia with gastroesophageal reflux disease (GERD).  
But the Board remanded the veteran's other claims, which are 
still at issue, for service connection for an upper back 
disability and for erectile dysfunction.

The veteran also has filed a claim for service connection for 
a psychiatric disability, secondary to erectile dysfunction 
or as directly incurred in service.  This additional claim, 
however, has not been adjudicated by the RO, much less denied 
and timely appealed to the Board.  So referral to the RO for 
initial development and consideration is required since the 
Board does not currently have jurisdiction over this 
additional claim.  See 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The veteran sustained a left trapezius muscle strain 
during service, and the effects of it have persisted during 
the years since his discharge from the military.

2.  Erectile dysfunction clearly and unmistakably pre-existed 
active service, but the evidence does not clearly and 
unmistakably indicate it did not undergo an increase in 
severity during service beyond its natural progression.

3.  The veteran's pre-existing erectile dysfunction increased 
in severity during service coincident with and due to the 
onset of his service-connected prostatitis.


CONCLUSIONS OF LAW

1.  A left trapezius strain was incurred in service, and the 
veteran has chronic residuals of that injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b)(d) (2004).  

2.  The veteran's erectile dysfunction is at least partially 
related to his service in the military.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153 (West 2002; 38 C.F.R. §§ 3.303(b)(d), 
3.310(a) (2004); and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004), it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.

In this case the June 1999 rating action that was appealed 
was issued prior to the enactment of the VCAA.  Obviously 
then, since this law did not yet even exist, there was no 
possibility of complying with it.  However, once passed in 
November 2000, the RO sent the veteran VCAA letters in 
December 2001 and more recently in March 2004.  And as 
interpreted by VAOGCPREC 7-2004, the Pelegrini II Court did 
not hold that, if, as here, the VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
case must be returned to the AOJ for the adjudication to 
start anew as though no previous adjudication had occurred.  
Id. at 120.  Rather, VA need only ensure the veteran receives 
or since has received content-complying VCAA notice such that 
he is not prejudiced.  And this already has occurred in this 
particular instance.  So a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.  In Mayfield v. 
Nicholson, 19 Vet. App. ____ , No. 02-1077, slip op. at 32, 
2005 WL 957317, at *22 (Apr. 14, 2005) it was held that even 
if there was an error in the timing of the notice, i.e., the 
VCAA notice did not precede the initial RO adjudication, it 
could be cured by affording the claimant a meaningful 
opportunity to participate in VA's claim processing such that 
the essential fairness of adjudication was unaffected.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While, as acknowledged, the 
VCAA notice was not given prior to the RO's 
pre-VCAA adjudication in June 1999, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
Statement of the Case (SOC) in April 2000 and Supplemental 
SOCs (SSOCs) in April 2003 and December 2004, when the RO 
readjudicated his claims based on the additional evidence 
that had been received since the initial rating decision at 
issue and SOC.  And this all occurred before the recent 
recertification of the appeal to the Board in March 2005.  
Moreover, even once the appeal arrived at the Board, there 
was still additional time (90 more days) to identify and/or 
submit additional supporting evidence and even beyond that 
with justification for delay.  38 C.F.R. § 20.1304.  
Therefore, notwithstanding requirements of Pelegrini II as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error - especially since the Board is 
granting the claims in full.

The veteran reported in a February 2001 Statement in Support 
of Claim, VA Form 21-4138, that his only treatment since 
service for the disabilities at issue has been with VA.  The 
RO has gone to extensive efforts to obtain all relevant 
VA clinical records.  Moreover, the veteran has been provided 
several VA examinations.  So, consistent with the holding in 
Mayfield, he has been provided a meaningful opportunity to 
participate in the adjudication process.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy this 
requirement).



The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The VCAA letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as are numerous VA 
clinical records.  And as alluded to, he has not received any 
relevant treatment from private doctors, so there are no 
records to be obtained from them.

Also, while there is an indication in the record that the 
veteran had erectile dysfunction prior to service, there is 
nothing indicating there are any pre-service records 
pertaining to this.  To the contrary, the evidence indicates 
he first sought treatment during service (as will be more 
fully discussed below).



Also note that the veteran declined his opportunity to 
testify at a hearing in support of his claims, and the more 
recent statements and correspondence from him do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as 
mentioned, in light of the favorable outcome with respect to 
the claims, there can be no possible prejudice to him in 
going ahead and adjudicating the appeal.

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Upper Back Disability

Initially, the Board notes that the veteran is service 
connected for, in pertinent part, a lumbosacral strain with 
degenerative disc disease and for left ulnar neuropathy.

The SMRs reflect that the veteran complained of having a 
sharp pain in his left shoulder in May 1996, which he said 
had begun 3 weeks earlier when he started wearing his 
"gear."  He had experienced the pain, off and on, since 
then.  It hurt worse when moving his head and neck in a 
certain manner or when lifting anything heavy.  He denied a 
history of trauma of the left shoulder and any history of 
prior left shoulder pain.  On examination he had full range 
of motion of the shoulder with mild pain, but there was no 
muscle spasm.  His motor and sensory status was intact.  The 
assessment was a muscle sprain.  



There were no further relevant complaints in service, and the 
military discharge examination was unremarkable.  But in a 
medical history questionnaire he completed during his 
discharge evaluation, the veteran complained of having a 
"painful tick in [his] left shoulder between the back and 
shoulder."  His military service ended in September 1998.

On VA general medical and orthopedic examinations in November 
1998, the veteran had no complaints referable to his upper 
back or left shoulder and there were no objective clinical 
abnormalities involving these areas, either.

On VA orthopedic examination in January 1999, however, the 
veteran reported having had chronic pain in his left 
trapezial area, radiating into his left arm, since service.  
Improper lifting, using poor body mechanics, would reproduce 
the pain.  It was noted that his left upper extremity 
radicular symptoms seemed to be from his elbow to his hand, 
in the ulnar distribution.  On objective physical 
examination he had pain in his left trapezial region.  The 
diagnoses included a lumbar and a trapezial strain, as well 
as left ulnar neuropathy.

A December 2000 VA outpatient treatment (VAOPT) record shows 
the veteran had left mid-trapezius point tenderness with 
reproduction of pain complaints.  There was full range of 
motion of the left shoulder and no tenderness of the 
acromioclavicular joint.  The assessment was a left trapezius 
muscle spasm.  He was encouraged to seek chiropractic or 
massage therapy.

The veteran had a variety of orthopedic and neurological 
symptoms and complaints during service and after that, 
unfortunately, have at times confused his clinical picture.  
But it is clearly documented that he had a left shoulder 
sprain in May 1996 and, more than two years later when 
examined for separation from service, also had a complaint 
similar to that first shown in May 1996.  And four months 
after that, on VA examination in January 1999, a trapezial 
strain again was noted, although the examiner suggested that 
poor body mechanics may have contributed to the picture.  
Even so, there is nothing in the record indicating the 
January 1999 VA examiner reviewed the veteran's claims file 
and, certainly, no history of the strain in service was noted 
or otherwise acknowledged.

Continuing on, in December 2000, so more than a year after 
the 1999 examination, a left trapezius strain again was 
diagnosed.  And the diagnosis is identical or at least 
similar to those previously rendered.  Consequently, 
considering all of this relevant evidence, the veteran has 
chronic residuals of a left trapezius strain that he first 
sustained while on active duty in the military.  So service 
connection is warranted for a chronic left trapezius strain.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

Erectile Dysfunction

Although this claim has been adjudicated as one for service 
connection for impotence, the evidence clearly establishes 
the veteran is not completely unable to achieve an erection.  
So the claim will be addressed as one for erectile 
dysfunction.  Because the veteran has reported on numerous 
occasions that he had erectile dysfunction prior to service, 
the initial issue is whether it must be presumed that he was 
in sound physical health when he began serving on active 
duty.  And at the same time, bare in mind that he already is 
service connected for prostatitis.

Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2004), where no preexisting condition is noted upon a 
service entrance examination, the veteran is presumed to have 
been in sound condition.  The burden falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability both preexisted and 
was not aggravated during service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition, under 38 U.S.C.A. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  If the government fails to rebut the presumption 
of soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one of direct service connection.  See VAOPGCPREC 3-2003 
(July 16, 2003).



Here, the report of the service entrance examination is 
negative for signs or other objective clinical indications of 
erectile dysfunction.  And although there are a few VAOPT 
records showing the veteran reported the onset of erectile 
dysfunction during active service, the vast majority of his 
post-service VA clinical records and all his SMRs indicate 
otherwise, showing he consistently reported having the onset 
of erectile dysfunction prior to service.  This is the type 
of clear and unmistakable evidence contemplated by the first 
step in rebutting the presumption of soundness.

The second step also requires, as indicated, there be clear 
and unmistakable evidence showing the erectile dysfunction 
did not undergo an increase in severity during service.  And 
it is in this latter respect that the evidence does not reach 
the standard of clear and unmistakable evidence.  Except for 
those few post-service notations that erectile dysfunction 
began during service, the veteran has consistently reported 
that it became worse during active service.  Although he is a 
layperson, he is competent to provide evidence of readily 
observable signs and symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).  Erectile dysfunction is one such 
observable symptom.  Consistent with this is the fact that 
the first evidence of treatment for erectile dysfunction was 
during his active military service.

On the other hand, a VA physician reviewed the veteran's 
records in March 2000 to determine whether the veteran's 
erectile dysfunction was "exacerbated" during service.  It 
was noted that he was evaluated during service by a urologist 
and a psychologist and both determined that it was 
psychogenic in origin, and counseling was recommended.  The 
VA physician opined that there was no evidence in the medical 
record to indicate the erectile dysfunction was exacerbated 
during service.  It was noted that VA was currently treating 
the veteran for erectile dysfunction and prostatitis, but the 
VA physician rendered no opinion as to any connection, or 
absence thereof, between the two.

This opinion, however, states the erectile dysfunction is 
psychogenic in origin.  If, in fact, it is not psychogenic in 
origin, the opinion loses probative value.  A medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

On VA genitourinary examination in January 1999, the 
diagnosis was impotence that reportedly was likely not due to 
a venous leak.  And it was doubted there was a psychiatric 
origin.  There is also a January 2000 VAOPT record containing 
an opinion that the erectile dysfunction was most likely 
secondary to a venous leak (which, if true, makes it of an 
organic origin).

On VA genitourinary examination in September 1999, the 
veteran's clinical history in service was recorded (and in 
such depth and detail as to indicate his claims file was 
reviewed).  The report documents his history of erectile 
dysfunction.  The diagnosis was chronic nonbacterial 
prostatitis.  The examiner indicated that it was as likely as 
not (i.e., 50 percent or greater probability) the symptoms 
during service - including erectile dysfunction - were 
brought on by prostatitis.  It was stated that it was typical 
for those with prostatitis to also present with testicular 
pain or epididymal pain secondary to acute bouts of 
prostatitis.  It was further noted that the condition that 
was now being treated was essentially the same as that 
experienced during service.

Equally important is the fact that post-service VA testing 
has determined the veteran achieves nocturnal erections, 
which further suggest his erectile dysfunction is organic as 
reported by the VA physician in May 2001.

The Board has the responsibility of weighing the evidence - 
including the medical evidence, to determine where to give 
credit and where to withhold the same, including accepting 
certain medical opinions over others.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  This responsibility, obviously, is more 
difficult when medical opinions diverge.

Here, the VA examiner in September 1999 apparently reviewed 
the claims file, as did the VA physician that rendered the 
March 2000 opinion.  But subsequent clinical testing has 
determined there is an organic cause for the veteran's 
erectile dysfunction.  Accordingly, the March 2000 VA opinion 
loses probative value and the opinions that the erectile 
dysfunction is organic must prevail.

Thus, since the March 2000 VA medical opinion is the only 
competent evidence of no increase in severity of the erectile 
dysfunction during service, and it has been found to lack 
probative value, it must be concluded that clear and 
unmistakable evidence has not been presented showing the 
erectile dysfunction did not become worse during service (or 
put another way, that there is acceptable evidence that it 
did become worse during service).

So the claim is one for direct service connection, or for 
service connection as secondary to the service-connected 
prostatitis.  The evidence is undisputable that the veteran 
had erectile dysfunction while in the military and that he 
still has this condition.  Indeed, he has continually 
complained of erectile dysfunction since service, and it has 
been clinically confirmed.  So continuity of symptomatology 
is established.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).

Although the VAOPTs also contain some notations that the 
veteran's erectile dysfunction may be due to nonservice-
connected symptoms, including pain and discomfort from his 
cervical spine, the majority of the evidence indicates that 
its increase in severity during service coincided with the 
onset of his now 
service-connected prostatitis while in the military.  
Accordingly, service connection for erectile dysfunction is 
warranted.


ORDER

Service connection for a left trapezius strain is granted.

Service connection for erectile dysfunction is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


